Citation Nr: 1037139	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-11 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from August 1992 to July 2000.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 decision by the RO in Honolulu, 
Hawaii that in pertinent part, denied service connection for 
bilateral hearing loss and tinnitus.  A Board hearing was 
requested and scheduled, but the Veteran failed to report for 
such hearing.


FINDINGS OF FACT

1.  The Veteran does not currently have a bilateral hearing loss 
disability for VA compensation purposes.

2.  The Veteran currently has bilateral tinnitus which was 
neither incurred in nor aggravated by active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss of have not been met.  38 U.S.C.A. § 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2009).

2.  The criteria for service connection for bilateral tinnitus 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in September 2007.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the RO.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing 
during a claimant's period of active military service in order 
for service connection to be granted.  38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on the 
basis of post-service evidence of hearing loss related to service 
when there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection for 
hearing loss that first met the regulation's requirements after 
service.  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any disability, 
that a current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent to 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304.

The Veteran's DD Form 214 reflects that his primary military 
occupational specialty was as an explosive ordnance disposal 
(EOD) specialist, and he also had three years as an Avenger 
crewmember.

Service treatment records reflect that on enlistment medical 
examination in December 1991, the Veteran's ears and ear drums 
were listed as normal.  Audiometric testing on separation 
examination revealed right ear decibel thresholds of 0, 0, 5, 0, 
and 0, and left ear decibel thresholds of 20, 0, 0, 5, and 0, at 
the respective frequencies of 500, 1000, 2000, 3000, and 4000 
hertz.

Hearing conservation data forms reflect that the Veteran was 
routinely exposed to noise in service.  Audiometric testing in 
September 1999 revealed right ear decibel thresholds of 20, 0, 5, 
5, and 0, and left ear decibel thresholds of 15, 0, 15, 15, and 
10, at the respective frequencies of 500, 1000, 2000, 3000, and 
4000 hertz.

In a March 2000 Report of Medical History, the Veteran reported a 
history of hearing loss.  He said he failed a hearing test at his 
last OSHA physical examination.  Audiometric testing on 
separation examination in March 2000 revealed right ear decibel 
thresholds of 10, 0, 5, 0, and -5, and left ear decibel 
thresholds of 15, 5, 25, 15, and 5, at the respective frequencies 
of 500, 1000, 2000, 3000, and 4000 hertz.  On examination, his 
ears and ear drums were clinically normal.  The Veteran's 
physical profile (PULHES) included H-1 (normal) for hearing.  
Service treatment records are negative for complaints or 
diagnosis of tinnitus.

In August 2007, the Veteran filed claims for service connection 
for hearing loss and tinnitus.  He said these disabilities began 
in 1992.  In a March 2009 statement, he said he had a ringing in 
his ear that had driven him crazy for the last couple of years.  
In September 2009, he contended that he has hearing loss and 
tinnitus due to noise exposure during his duties as an EOD 
technician during military service.

At a November 2009 VA audiological examination, the Veteran 
complained of hearing loss and tinnitus.  He said his hearing 
loss affected his daily life in that he had to ask others to 
repeat what they said.  He reported that during service from 1991 
to 2000 he worked as a bomb technician.  He said he used hearing 
protection on the firing range and sometimes around explosives.  
He said that after service he worked as a bomb technician, and 
had both protected and unprotected occupational noise exposure.  
He reported one instance of protected post-military recreational 
noise exposure from hunting.  He denied a history of ear trauma 
and a family history of hearing loss.  He reported a history of 
ear infections as a diver.  He reported a history of head trauma 
during service in a Humvee accident.  He reported that his 
bilateral tinnitus began in 2003, and occurred daily for a few 
hours each time.

Audiometric testing revealed right ear decibel thresholds of 15, 
10, 10, 15, and 10, and left ear decibel thresholds of 15, 10, 
15, 20, 15, and 15, at the respective frequencies of 500, 1000, 
2000, 3000, and 4000 hertz.  Speech recognition scores using the 
Maryland CNC word lists were 94 percent in each ear.  The 
examiner indicated that audiometric testing revealed hearing 
within normal limits bilaterally, and word recognition scores 
were excellent bilaterally.  The examiner opined that tinnitus 
was as likely as not a symptom associated with hearing loss/ear 
damage.  The examiner noted that she had reviewed the claims 
file, and the Veteran's reported history.  She opined that since 
the tinnitus began after the military in the presence of 
occupational noise, the tinnitus was less likely as not a result 
of military noise exposure.

The Board notes that the appellant has provided credible 
statements of in-service noise exposure.  Moreover, his service 
treatment records corroborate his reported duties with 
explosives, an environment consistent with noise exposure.

These facts alone, however, do not provide a sufficient basis 
upon which to grant the claims for service connection for 
bilateral hearing loss and tinnitus.  As discussed above, service 
connection for impaired hearing is subject to the requirements of 
38 C.F.R. § 3.385, a provision which specifically defines the 
level of impaired hearing which constitutes a disability for VA 
compensation purposes.

In this case, the Board has carefully reviewed the record on 
appeal, but finds no probative evidence showing that the 
appellant currently has bilateral hearing loss to the extent 
necessary to constitute a disability for service connection 
purposes under 38 C.F.R. 3.385.  In fact, the appellant's claims 
folder does not contain one single piece of probative evidence 
showing that the appellant has ever had a hearing loss disability 
for VA compensation purposes under 38 C.F.R. § 3.385.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C. §§ 1110, 1131; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding VA's interpretation of the provisions 
of 38 U.S.C.A § 1110 to require evidence of a present disability 
to be consistent with congressional intent); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability). In 
other words, the law limits entitlement to compensation to cases 
where the underlying in-service incident has resulted in a 
current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  Here, while there is evidence of in-service acoustic 
trauma, because the most probative evidence shows that the 
appellant does not have a hearing loss disability, as defined by 
the applicable regulation, the claim for service connection for 
bilateral hearing loss must be denied.  38 C.F.R. § 3.385

As to the claim for service connection for tinnitus, the Board 
also finds that service connection is not warranted.  The Veteran 
is competent to report that he experiences tinnitus.  However, he 
cannot provide a competent opinion that his tinnitus is causally 
related to noise exposure in service.  Moreover, he has stated 
both that he has had tinnitus symptoms since 1992 in service, and 
also that the symptoms began in 2003 (i.e., years after service).  
Continuity of tinnitus symptoms since service is therefore not 
shown.  The evidence of the passage of so many post-service years 
before documentation of tinnitus along with the complete absence 
of complaints or diagnosis of tinnitus during service and 
afterwards until 2007, coupled with his current statements to the 
effect that tinnitus symptoms began after service, and the 
negative medical opinion by the November 2009 VA examiner, 
collectively demonstrate that tinnitus began after service.  See 
Buchanan v. Nicholson, supra; Maxson v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000).  The VA examiner is competent to render an 
opinion as to the etiology of current tinnitus.  Moreover, she 
reviewed the file, including prior relevant examinations and 
provided a reason for her conclusion.  The examination was 
adequate and the examiner's conclusion carries much probative 
weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In reaching this decision, the Board has carefully considered the 
appellant's contentions to the effect that he experiences 
difficulty hearing as well as ringing in his ears.  While the 
Board is sympathetic to the appellant, in the context of this 
case, the objective audiometric examination reports are entitled 
to more probative weight than his own perceptions of his hearing 
acuity in determining whether a current hearing disability 
exists.  Barr, supra; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Such a determination is made by a mechanical application 
of audiometric test findings to the specific criteria set forth 
in section 3.385.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations shown on 
audiometric testing and speech recognition tests indicate that 
the appellant's hearing acuity is within normal limits, not 
severe enough to constitute a disability for VA compensation 
purposes.  Should his hearing acuity worsen, the Veteran is 
certainly free to resubmit his claim.

As the preponderance of the evidence is against the claims of 
service connection for bilateral hearing loss and bilateral 
tinnitus, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


